           Case 2:14-cv-01922-GMN-NJK Document 28 Filed 04/21/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     RAYMOND JACKSON,                                 )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:14-cv-01922-GMN-NJK
5
           vs.                                        )
6                                                     )                     ORDER
     ALEXIS LOZANO, et al.,                           )
7                                                     )
                          Defendants.                 )
8
                                                      )
9           Pending before the Court are Plaintiff Raymond Jackson’s (“Plaintiff’s”) Motion to
10   Reopen Case, (ECF No. 26), and Motion to Enforce Stipulated Agreement, (ECF No. 27).
11   Defendants did not respond to either Motion. For the reasons discussed below, the Court
12   DENIES Plaintiff’s Motions.
13          This case arises from Plaintiff’s allegation that several employees of the Nevada
14   Department of Corrections (“NDOC”) violated Plaintiff’s civil rights during an incident that
15   ended with Plaintiff being shot in the hand. (See generally Compl., ECF No. 8). Ultimately, the
16   parties settled and stipulated to dismiss the case with prejudice. (See Mins. Proceedings Inmate
17   Early Mediation Conference, ECF No. 22); (Stipulation, ECF No. 24). The Court granted the
18   Stipulation, but the Order neither incorporates the terms of the settlement agreement nor
19   indicates that the Court will retain jurisdiction over disputes implicating settlement
20   enforcement. (Order Granting Stipulation, ECF No. 25). Plaintiff now seeks to reopen the case
21   and have the Court enforce the settlement agreement, alleging that Defendants have violated
22   the parties’ written agreement by failing to discharge $5,000.00 of Plaintiff’s debt to NDOC.
23   (See Mot. Reopen Case 2:8–13, ECF No. 26).
24          As an initial matter, the Court does not have jurisdiction to enforce the parties’
25   settlement agreement. Federal courts do not have jurisdiction to enforce a settlement


                                                 Page 1 of 3
            Case 2:14-cv-01922-GMN-NJK Document 28 Filed 04/21/20 Page 2 of 3



1    agreement resulting in dismissal of the litigation unless either the court’s dismissal order
2    embodies the terms of the parties’ settlement agreement, or there is an independent basis for
3    federal jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381–82 (1994).
4    Here, the Court’s dismissal Order does not contain the terms of the parties’ settlement
5    agreement. (See Order Granting Stipulation, ECF No. 25). Plaintiff does not allege that the
6    Court has diversity jurisdiction over the settlement dispute. (See Mot. Enforce, ECF No. 27).
7    Enforcement of the settlement agreement therefore appears to necessitate that Plaintiff bring a
8    breach of contract action in state court. Kokkonen, 511 U.S. at 382.1
9            Regarding Plaintiff’s Motion to Reopen Case, a court may reopen a case under Federal
10   Rule of Civil Procedure 60(b)(6) if the non-moving party, in bad faith, repudiates the settlement
11   agreement that procured the termination of the litigation. See Keeling v. Sheet Metal Workers
12   Int’l. Ass’n., Local Union 162, 937 F.2d 408, 410–411 (9th Cir. 1991). The moving party must
13   provide evidence of the settlement agreement and that the opponent repudiated, or completely
14   frustrated, execution of the settlement agreement. See id. Here, Plaintiff alleges that
15   Defendants have violated the settlement agreement by refusing to discharge Plaintiff’s
16   $5,000.00 debt to NDOC. (See Mot. Reopen Case 2:8–13, ECF No. 26). However, Plaintiff
17   does not provide supporting evidence of the purported breach. (See generally id.). Not only is
18   the written settlement agreement absent from the record before the Court, but Plaintiff provides
19   no evidence of the purported breach. (See id.) The pleadings’ allegations are not evidence and
20   are therefore insufficient to substantiate Plaintiff’s contention that Defendants breached the
21   agreement. See United States v. Zermeno, 66 F.3d 1058, 1062 (9th Cir. 1995) (“The
22   government’s assertions in its pleadings are not evidence.”); S. Pac. Co. v. Conway, 115 F.2d
23

24
     1
      Plaintiff notes that the parties’ settlement agreement contains a forum selection clause requiring adjudication of
25   settlement disputes in this Court. (Mot. Enforce 2:9–19). However, even if the settlement agreement contains
     such a term, the parties may not consent to federal subject matter jurisdiction by agreement. See Morongo Band
     of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988).

                                                        Page 2 of 3
           Case 2:14-cv-01922-GMN-NJK Document 28 Filed 04/21/20 Page 3 of 3



1    746, 750 (9th Cir. 1940) (“[T]he office of a pleading is to state ultimate facts and not evidence
2    of such facts.”). Plaintiff may file a renewed motion to reopen case to the extent that he can
3    provide a true and correct copy of the settlement agreement and evidence of Defendants’
4    breach thereof.
5           IT IS HEREBY ORDERED that the Motion to Reopen Case, (ECF No. 26), is
6    DENIED.
7           IT IS FURTHER ORDERED that the Motion to Enforce Stipulated Agreement, (ECF
8    No. 27), is DENIED.
9                       21 day of April, 2020.
            DATED this _____
10

11
                                                   ___________________________________
12
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 3 of 3
